COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-16-00248-CV


T.C.                                                              APPELLANT

                                         V.

AHMAD ABO KAYASS, COOK                                            APPELLEES
CHILDREN'S HEALTH CARE
SYSTEM, EMCARE HOLDINGS,
INC. AND EMCARE HOLDCO, INC.,
AND TEXAS EMERGENCY ROOM
SERVICES, P.A.
                                     ------------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 348-282045-15

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

       We have considered “Appellant’s Agreed Motion to Dismiss Appeal

Against Cook Children’s Health Care System, Emcare Holdings, Inc., Emcare

Holdco, Inc. and Texas Emergency Room Services, P.A.” It is the court’s opinion

       1
       See Tex. R. App. P. 47.4.
that the motion should be granted; therefore, we dismiss the appeal of Appellant

T.C. against Cook Children’s Health Care System, Emcare Holdings, Inc.,

Emcare Holdco, Inc., and Texas Emergency Room Services, P.A. See Tex. R.

App. P. 42.1(a)(1), 43.2(f). This case shall hereafter be styled “T.C. v. Ahmad

Abo Kayass.”

      According to the Motion, Appellees Cook Children’s Health Care System,

Emcare Holdings, Inc., Emcare Holdco, Inc., and Texas Emergency Room

Services, P.A., have agreed to waive any and all claims for attorney’s fees and

court costs against Appellant. Accordingly, Appellees Cook Children’s Health

Care System, Emcare Holdings, Inc., Emcare Holdco, Inc., and Texas

Emergency Room Services, P.A. shall bear their own costs of this appeal, for

which let execution issue. See Tex. R. App. P. 42.1(d).



                                                 PER CURIAM

PANEL: SUDDERTH, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: December 1, 2016




                                   2